WARRANT

 

THESE SECURITIES AND THE SECURITIES ISSUABLE UPON THEIR EXERCISE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),
AND MAY NOT BE TRANSFERRED UNLESS PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT, A "NO-ACTION" LETTER FROM THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION” OR THE “SEC”) WITH RESPECT
TO SUCH TRANSFER, A TRANSFER MEETING THE REQUIREMENTS OF RULE 144 OF THE
COMMISSION, OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER TO THE EFFECT
THAT ANY SUCH TRANSFER IS EXEMPT FROM SUCH REGISTRATION.

 

MassRoots, Inc.

 

WARRANT NO. SEPTEMBER 2014 1-__

 

Dated: September __, 2014

 

MassRoots, Inc., a corporation organized under the laws of the State of Delaware
(the “Company”), hereby certifies that, for value received from ____________, a
[insert state of incorporation or state of residence] (the “Holder”), is
entitled, subject to the terms set forth below, to purchase from the Company up
to a total of ________ shares of the common stock , $0.001 par value per share
(the “Common Stock”), of the Company (the “Warrant Shares”), at an exercise
price equal to one dollar ($1.00) per share (the “Exercise Price”). This Warrant
may be exercised any time after issuance through and including the third (3rd)
anniversary of its original issuance as noted above (the “Expiration Date”),
subject to the following terms and conditions:

 

1.Registration of Warrant. The Company shall, from time to time and whenever
requested by the Holder, register this Warrant in conformity with records to be
maintained by the Company for such purpose (the “Warrant Register”) in the name
of the Holder. The Company shall treat the registered Holder of this Warrant as
the absolute owner hereof for any and all purposes, including the exercise
hereof or any distribution to the Holder, and the Company shall not be affected
by notice to the contrary.

2.Registration of Transfers and Exchanges.

(a)The Company or the transfer agent shall enter or record the transfer of all
or any portion of this Warrant in the Warrant Register, upon surrender of this
Warrant to the Company at the office specified herein or pursuant to Section 11
hereof. Upon any such registration or transfer, a new warrant to purchase Common
Stock, in substantially the form of this Warrant (any such new warrant
hereinafter referred to as a “New Warrant”), evidencing the portion of this
Warrant so transferred shall be issued to the transferee and a New Warrant
evidencing the remaining portion of this Warrant not so transferred, if any,
shall be issued to the Holder. The acceptance of the New Warrant by the
transferee thereof shall be deemed the acceptance of such transferee of all of
the rights and obligations of a holder of a Warrant.

(b)This Warrant is exchangeable, upon the surrender hereof by the Holder to the
office of the Company specified herein or pursuant to Section 3(b) hereof for
one or more New Warrants, evidencing in the aggregate the right to purchase the
number of Warrant Shares which may then be purchased hereunder. Any such New
Warrant shall be dated as of the date of such exchange.

3.Duration and Exercise of Warrants.

(a)This Warrant shall be exercisable by the registered Holder on any business
day before 5:00 P.M., Boston time, at any time and from time to time on or after
the date hereof to and including the Expiration Date. At 5:00 P.M., Boston time
on the Expiration Date, the portion of this Warrant not exercised prior thereto
shall be and become void and of no value. Prior to the Expiration Date, the
Company may not call or otherwise redeem this Warrant without the prior written
consent of the Holder, which consent shall be given or withheld at the sole and
absolute discretion of the Holder.



 

(b)Subject to Section 2(b), Section 6 and Section 10 hereof, upon: (x) surrender
of this Warrant, together with the Form of Election to Purchase attached hereto
duly completed and signed, to the Company at its address for notice set forth in
Section 11 hereof; and (y) payment of the Exercise Price multiplied by the
number of Warrant Shares that the Holder intends to purchase hereunder, in the
manner provided hereunder, all as specified by the Holder in the Form of
Election to Purchase, the Company shall promptly (but in no event later than
five (5) business days after the Date of Exercise (as defined below)) issue or
cause to be issued and cause to be delivered to the Holder in such name(s) as
the Holder may designate, a certificate for the Warrant Shares issuable upon
such exercise and free of restrictive legends unless (i) a registration
statement covering the resale of the Warrant Shares and naming the Holder as a
selling stockholder thereunder is not then effective or the Warrant Shares are
not freely transferable without volume restrictions pursuant to Rule 144(k)
promulgated under the Securities Act then the Warrant Shares will bear a
Securities Act restrictive legend, or (ii) this Warrant shall have been issued
pursuant to a written agreement between the original Holder and the Company, as
required by such agreement. Any person so designated by the Holder to receive
Warrant Shares shall be deemed to have become holder of record of such Warrant
Shares as of the Date of Exercise of this Warrant. A “Date of Exercise” means
the date on which the Company shall have received (I) this Warrant (or any New
Warrant, as applicable), together with the Form of Election to Purchase attached
hereto (or attached to such New Warrant) appropriately completed and duly
signed; and (II) payment of the Exercise Price for the number of Warrant Shares
so indicated by the holder hereof to be purchased.

(c)This Warrant shall be exercisable in its entirety or, from time to time, for
a portion of the number of Warrant Shares. If less than all of the Warrant
Shares which may be purchased under this Warrant are exercised at any time, the
Company shall issue or cause to be issued, at its expense, a New Warrant
evidencing the right to purchase the remaining number of Warrant Shares for
which no exercise has been evidenced by this Warrant. In the event the Common
Stock representing the Warrant Shares is not delivered per the written
instructions of the Holder within ten (10) business days after the Notice of
Election and Warrant is received by the Company (the “Delivery Date”), then the
Company shall pay to Holder in cash two percent (2.0%) of the dollar value of
the Warrant Shares to be issued for the first day after the Delivery Date that
the Warrant Shares are not delivered, and an additional two percent (2.0%) of
the dollar value of the Warrant Shares to be issued after the Delivery Date for
every thirty (30) days thereafter that the Warrant Shares are not delivered. The
Company acknowledges that its failure to deliver the Warrant Shares by the
Delivery Date will cause the Holder to suffer damages in an amount that will be
difficult to ascertain. Accordingly, the parties hereto agree that it is
appropriate to include in this Warrant this provision for liquidated damages.
The parties hereto acknowledge and agree that the liquidated damages provision
set forth in this section represents the parties’ good faith effort to quantify
such damages and therefore agree that the form and amount of such liquidated
damages are reasonable and will not constitute a penalty. Notwithstanding the
foregoing, the payment of liquidated damages shall not relieve the Company from
its obligations to deliver the Common Stock pursuant to the terms of this
Warrant. The Company shall make any payments incurred under this Section 3 in
immediately available funds within ten (10) business days from the date of
issuance of the applicable Warrant Shares. Nothing herein shall limit Holder’s
right to pursue actual damages or cancel the Notice of Election for the
Company’s failure to issue and deliver Common Stock to the Holder within ten
(10) business days following the Delivery Date.

5.Payment of Taxes. Upon the exercise of this Warrant, the Company will pay all
documentary stamp taxes attributable to the issuance of Warrant Shares;
provided, however, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer involved in the registration of any
certificates for Warrant Shares or Warrants in a name other than that of the
Holder. The Holder shall be responsible for all other tax liability that may
arise as a result of holding or transferring this Warrant or receiving Warrant
Shares upon exercise hereof.

6.Replacement of Warrant. If this Warrant is mutilated, lost, stolen or
destroyed, the Company shall issue or cause to be issued in exchange and
substitution for and upon cancellation hereof, or in lieu of and substitution
for this Warrant, a New Warrant, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction and indemnity, if
requested, satisfactory to it. Applicants for a New Warrant under such
circumstances shall comply with such other reasonable regulations and procedures
and pay such other reasonable charges as the Company may prescribe.



 

7.Reservation of Warrant Shares. The Company covenants that it will at all times
reserve and keep available out of the aggregate of its authorized but unissued
Common Stock, solely for the purpose of enabling it to issue Warrant Shares upon
exercise of this Warrant as herein provided, the number of Warrant Shares which
are then issuable and deliverable upon the exercise of this entire Warrant, free
from preemptive rights or any other actual contingent purchase rights of persons
other than the Holder (taking into account the adjustments and restrictions of
Section 8 hereof). The Company covenants that all Warrant Shares that shall be
so issuable and deliverable shall, upon issuance and the payment of the
applicable Exercise Price in accordance with the terms hereof, be duly and
validly authorized, issued and fully paid and nonassessable. If the Company does
not have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares, it shall, as soon as reasonably practicable, use its best
efforts to increase the number of its authorized shares such that the Company
will have a sufficient amount of Common Stock authorized to reserve for the
Warrant Shares.

8.Certain Adjustments. The Exercise Price and number of Warrant Shares issuable
upon exercise of this Warrant are subject to adjustment from time to time as set
forth in this Section 8. Upon each such adjustment of the Exercise Price
pursuant to this Section 8, the Holder shall thereafter but prior to the
Expiration Date be entitled to purchase, at the Exercise Price resulting from
such adjustment, the number of Warrant Shares obtained by multiplying the
Exercise Price in effect immediately prior to such adjustment by the number of
Warrant Shares issuable upon exercise of this Warrant immediately prior to such
adjustment and dividing the product thereof by the Exercise Price resulting from
such adjustment.

(a)An adjustment shall be made, if the Company, at any time while this Warrant
is outstanding (i) pays a stock dividend (except scheduled dividends paid on
outstanding preferred stock as of the date hereof which contain a stated
dividend rate) or otherwise make distribution(s) on shares of its Common Stock
or on any other class of capital stock and not the Common Stock payable in
shares of Common Stock; (ii) subdivides outstanding shares of Common Stock into
a larger number of shares; or (iii) combines outstanding shares of Common Stock
into a smaller number of shares. If either (i), (ii) or (iii) above occurs, the
Exercise Price shall be multiplied by a fraction of which the numerator shall be
the number of shares of Common Stock (excluding treasury shares, if any)
outstanding before such event and of which the denominator shall be the number
of shares of Common Stock (excluding treasury shares, if any) outstanding after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision or combination, and shall
apply to successive subdivisions and combinations.

(b)In case of any reclassification of the Common Stock, any consolidation or
merger of the Company with or into another entity, the sale or transfer of all
or substantially all of the assets of the Company, or any compulsory share
exchange pursuant to which the Common Stock is converted into other securities,
cash or property, then the Holder shall have the right thereafter to exercise
this Warrant only into the shares of stock and other securities and property
receivable upon or deemed to be held by holders of Common Stock following such
reclassification, consolidation, merger, sale, transfer or share exchange, and
the Holder shall be entitled upon such event to receive such amount of
securities or property equal to the amount of Warrant Shares such Holder would
have been entitled to had such Holder exercised this Warrant immediately prior
to such reclassification, consolidation, merger, sale, transfer or share
exchange. The terms of any such consolidation, merger, sale, transfer or share
exchange shall include such terms so as to continue to give to the Holder the
right to receive the securities or property set forth in this Section 8(b) upon
any exercise following any such reclassification, consolidation, merger, sale,
transfer or share exchange.

(c)At any time while this Warrant is outstanding, if the Company distributes to
all holders of Common Stock (and not to holders of this Warrant) evidence of its
indebtedness or assets or rights or warrants to subscribe for or purchase any
security (excluding those referred to in Section 8(a), Section 8(b) and Section
8(d) hereof), then in each such case the Exercise Price shall be determined by
multiplying the Exercise Price in effect immediately prior to the record date
fixed for determination of stockholders entitled to receive such distribution by
a fraction of which the denominator shall be the Exercise Price determined as of
the record date mentioned above, and of which the numerator shall be such
Exercise Price on such record date less the then fair market value at such
record date of the portion of such assets or evidence of indebtedness so
distributed applicable to one outstanding share of Common Stock as determined by
the Company's independent certified public accountants that regularly examines
the financial statements of the Company (the “Appraiser”).



 

(d)If, at any time while this Warrant is outstanding, the Company shall issue or
cause to be issued rights or warrants to acquire or otherwise sell or distribute
shares of Common Stock for a consideration per share less than the lower of the
Exercise Price then in effect and the then fair market value of the Common
Stock, then, forthwith upon such issue or sale, the Exercise Price shall be
reduced to the price (calculated to the nearest one hundredth of a cent)
determined by multiplying the Exercise Price in effect immediately prior thereto
by a fraction, the numerator of which shall be the sum of (i) the number of
shares of Common Stock outstanding immediately prior to such issuance, and (ii)
the number of shares of Common Stock which the aggregate consideration received
(or to be received, assuming exercise or conversion in full of such rights,
warrants and convertible securities) for the issuance of such additional shares
of Common Stock would purchase at the Exercise Price, and the denominator of
which shall be the sum of the number of shares of Common Stock outstanding
immediately after the issuance of such additional shares. Such adjustment shall
be made successively whenever such an issuance is made.

(e)For the purposes of this Section 8, the following clauses shall also be
applicable:

(i)Record Date. In case the Company shall take a record of the holders of its
Common Stock for the purpose of entitling them (A) to receive a dividend or
other distribution payable in Common Stock or in securities convertible or
exchangeable into shares of Common Stock, or (B) to subscribe for or purchase
Common Stock or securities convertible or exchangeable into shares of Common
Stock, then such record date shall be deemed to be the date of the issue or sale
of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or the making of such other distribution or the
date of the granting of such right of subscription or purchase, as the case may
be.

(ii)Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Company, and the disposition of any such shares shall be considered an issue or
sale of Common Stock.

(f)All calculations under this Section 8 shall be made to the nearest cent or
the nearest 1/100th of a share, as the case may be.

(g)Whenever the Exercise Price is adjusted pursuant to Section 8(c) hereof, the
Holder, after receipt of the determination by the Appraiser, shall have the
right to select an additional appraiser (which shall be a nationally recognized
accounting firm), in which case the adjustment shall be equal to the average of
the adjustments recommended by each of the Appraiser and such additional
appraiser appointed under this Section 8(g). The Holder shall promptly mail or
cause to be mailed to the Company, a notice setting forth the Exercise Price
after such adjustment and setting forth a brief statement of the facts requiring
such adjustment. Such adjustment shall become effective immediately after the
record date mentioned above, if:

(i)the Company shall declare a dividend (or any other distribution) on its
Common Stock;

(ii)the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Stock;

(iii)the Company shall authorize the granting to all holders of the Common Stock
rights or warrants to subscribe for or purchase any shares of capital stock of
any class or of any rights;

(iv)the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Stock of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, or any compulsory share
exchange whereby the Common Stock is converted into other securities, cash or
property; or



 

(v)the Company shall authorize the voluntary dissolution, liquidation or winding
up of the affairs of the Company, then the Company shall cause to be mailed to
the Holder at their last addresses as they shall appear upon the Warrant
Register, at least thirty (30) calendar days prior to the applicable record or
effective date hereinafter specified, a notice stating (x) the date on which a
record is to be taken for the purpose of such dividend, distribution,
redemption, rights or warrants, or if a record is not to be taken, the date as
of which the holders of Common Stock of record to be entitled to such dividend,
distributions, redemption, rights or warrants are to be determined, or (y) the
date on which such reclassification, consolidation, merger, sale, transfer or
share exchange is expected to become effective or close, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such reclassification, consolidation, merger, sale, transfer,
share exchange, dissolution, liquidation or winding up; provided, however, that
the failure to mail such notice or any defect therein or in the mailing thereof
shall not affect the validity of the corporate action required to be specified
in such notice.

9.Payment of Exercise Price. The Holder, at its sole election, may pay the
Exercise Price in one of the following manners:

(a)Cash Exercise. The Holder shall deliver immediately available funds; or

(b)Cashless Exercise. If at any time after one year from the date of issuance of
this Warrant there is no effective Registration Statement registering the resale
of the Warrant Shares by the Holder at such time, this Warrant may also be
exercised at such time by means of a cashless exercise. In such event, the
Holder shall surrender this Warrant to the Company, together with a notice of
cashless exercise, and the Company shall issue to the Holder the number of
Warrant Shares determined as follows:

 

X = Y (A-B)/A

 

where:

X = the number of Warrant Shares to be issued to the Holder.

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised.

 

A = the average closing bid price of the Common Stock for the five (5) trading
days immediately prior to the Date of Exercise.

 

B = the Exercise Price.

 

For purposes of Rule 144 of the Securities Act, it is intended, understood and
acknowledged that the Warrant Shares issued in a cashless exercise transaction
shall be deemed to have been acquired by the Holder, and the holding period for
the Warrant Shares shall be deemed to have been commenced, on the issue date.

 

(c)Notwithstanding anything in this Warrant to the contrary, the Holder is
limited in the amount of this Warrant it may exercise. In no event shall the
Holder be entitled to exercise any amount of this Warrant in excess of that
amount upon exercise of which the sum of (1) the number of shares of Common
Stock beneficially owned (as such term is defined under Section 13(d) and Rule
13d-3 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
by the Holder, and (2) the number of Warrant Shares issuable upon the exercise
of any Warrants then owned by Holder, would result in beneficial ownership by
the Holder of more than four and ninety-nine one hundredths percent (4.99%) of
the outstanding shares of Common Stock of the Company, as determined in
accordance with Rule13d-1(j) of the Exchange Act. Furthermore, the Company shall
not process any exercise that would result in beneficial ownership by the Holder
of more than four and ninety-nine one hundredths percent (4.99%) of the
outstanding shares of Common Stock of the Company.



 

10.Fractional Shares. The Company shall not be required to issue or cause to be
issued fractional Warrant Shares on the exercise of this Warrant. The number of
full Warrant Shares which shall be issuable upon the exercise of this Warrant
shall be computed on the basis of the aggregate number of Warrant Shares
purchasable on exercise of this Warrant so presented. If any fraction of a
Warrant Share would, except for the provisions of this Section 10, be issuable
on the exercise of this Warrant, the Company shall pay an amount in cash equal
to the Exercise Price multiplied by such fraction.

11.Notices. Any and all notices or other communications or deliveries hereunder
shall be in writing and shall be deemed given and effective on the earliest of
(i) the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile telephone number specified in this Section prior to
5:00 p.m. Boston time on a business day, (ii) the business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile telephone number specified in this Section later than 5:00 p.m. Boston
time on any date and earlier than 11:59 p.m. Boston time on such date, (iii) the
business day following the date of mailing, if sent by nationally recognized
overnight courier service, or (iv) upon actual receipt by the party to whom such
notice is required to be given. The addresses for such communications shall be:

 

If to the Company:

 

MassRoots, Inc.

2247 Federal Blvd.,

Denver, CO 80211

 

If to the Holder:

[Insert Name and Address here] 

 

12.Warrant Agent. The Company shall serve as warrant agent under this Warrant.
Upon thirty (30) days notice to the Holder, the Company may appoint a new
warrant agent. Any corporation into which the Company or any new warrant agent
may be merged or any corporation resulting from any consolidation to which the
Company or any new warrant agent shall be a party or any corporation to which
the Company or any new warrant agent transfers substantially all of its
corporate trust or shareholders services business shall be a successor warrant
agent under this Warrant without any further action. Any such successor warrant
agent shall promptly cause notice of its succession as warrant agent to be
mailed (by first class mail, postage prepaid) to the Holder at the Holder's last
address as shown on the Warrant Register.

13.Miscellaneous.

(a)This Warrant shall be binding on and inure to the benefit of the parties
hereto. This Warrant may be amended only in writing signed by the Company and
the Holder.

(b)Nothing in this Warrant shall be construed to give to any person or
corporation other than the Company and the Holder any legal or equitable right,
remedy or cause under this Warrant. This Warrant shall inure to the sole and
exclusive benefit of the Company and the Holder

(c)This Warrant shall be governed by and construed and enforced in accordance
with the laws of the Commonwealth of Massachusetts without regard to the
principles of conflicts of law thereof.

(d)The headings herein are for convenience only, do not constitute a part of
this Warrant and shall not be deemed to limit or affect any of the provisions
hereof.

(e)In case any one or more of the provisions of this Warrant shall be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Warrant shall not in any way be affected or
impaired thereby and the parties will attempt in good faith to agree upon a
valid and enforceable provision which shall be a commercially reasonable
substitute therefor, and upon so agreeing, shall incorporate such substitute
provision in this Warrant.



 

(f)The Company hereby represent and warrants to the Holder that: (i) it is
voluntarily issuing this Warrant of its own freewill, (ii) it is not issuing
this Warrant under economic duress, (iii) the terms of this Warrant are
reasonable and fair to the Company, and (iv) the Company has had independent
legal counsel of its own choosing review this Warrant, advise the Company with
respect to this Warrant, and represent the Company in connection with its
issuance of this Warrant.

(g)Any capitalized term used but not defined in this Warrant shall have the
meaning ascribed to it in the Subscription Agreement, of even date herewith, by
and between the Company and the Holder.

(h)This Warrant may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Warrant. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

(i)This Warrant and the obligations of the Company hereunder shall not be
assignable by the Company.

(j)Notwithstanding anything in this Warrant to the contrary, the parties hereto
hereby acknowledge and agree to the following: (i) the Holder makes no
representations or covenants that it will not engage in trading in the
securities of the Company; (ii) the Company shall, by 8:30 a.m. Boston Time on
the trading day following the date hereof, file a current report on Form 8-K
disclosing the material terms of the transactions contemplated hereby and in the
other Transaction Documents ; (iii) the Company has not and shall not provide
material non-public information to the Holder unless prior thereto the Holder
Party shall have executed a written agreement regarding the confidentiality and
use of such information; and (iv) the Company understands and confirms that the
Holder will be relying on the acknowledgements set forth in clauses (i) through
(iii) above if the Holder effects any transactions in the securities of the
Company.

14.Disputes Under This Agreement.

All disputes arising under this Warrant shall be governed by and interpreted in
accordance with the laws of the State of Delaware, without regard to principles
of conflict of laws. The parties hereto will submit all disputes arising under
this Agreement to arbitration in Denver, Colorado before a single arbitrator of
the American Arbitration Association (the “AAA”). The arbitrator shall be
selected by application of the rules of the AAA, or by mutual agreement of the
parties, except that such arbitrator shall be an attorney admitted to practice
law in the State of Colorado. No party hereto will challenge the jurisdiction or
venue provisions provided in this Section 14. Nothing in this Section 14 shall
limit the Holder's right to obtain an injunction for a breach of this Agreement
from a court of law. Any injunction obtained shall remain in full force and
effect until the arbitrator, as set forth in this Section 14 fully adjudicates
the dispute.

 

 

[Signature on Following Page]



 



 

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed by
its authorized officer as of the date first indicated above.

 

 

MassRoots, Inc.

 

By: _________________

Name: Isaac Dietrich

Title: CEO



 

EXHIBIT A 

FORM OF ELECTION TO PURCHASE



MassRoots, Inc.

 

Re: Intention to Exercise Right to Purchase Shares of Common Stock Under the
Warrant

 

Gentlemen:

 

In accordance with the Warrant enclosed with this Form of Election to Purchase,
the undersigned hereby irrevocably elects to purchase _________________shares of
Common Stock, $0.001 par value per share, of MassRoots, Inc.. and, if such
Holder is not utilizing the cashless exercise provisions set forth in the
Warrant, encloses herewith $________ in cash, certified or official bank
check(s), which sum represents the aggregate Exercise Price for the number of
shares of Common Stock to which this Form of Election to Purchase relates,
together with any applicable taxes payable by the undersigned pursuant to the
Warrant. Any capitalized terms used but not defined in this Form of Election to
Purchase shall have the meaning ascribed to them in the accompanying Warrant.

 

The undersigned requests that certificates for the shares of Common Stock
issuable upon this exercise be issued in the name of:

 

      (Please insert SS# or FEIN #)         (Please print name and address)  

 

If the number of shares of Common Stock issuable upon this exercise shall not be
all of the shares of Common Stock which the undersigned is entitled to purchase
in accordance with the enclosed Warrant, the undersigned requests that a New
Warrant evidencing the right to purchase the shares of Common Stock not issuable
pursuant to the exercise evidenced hereby be issued in the name of and delivered
to:

 

        (Please print name and address)   Dated:       Name of Holder:   Signed:
  Printed Name:   Title:

 





(Signature must conform in all respects to name of Holder as specified on the
face of the Warrant)



